Citation Nr: 1449551	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for chronic deep vein thrombosis (DVT), postphlebitic syndrome, and pulmonary embolus/ pulmonary infarction.  

4.  Entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis.  

5.  Entitlement to service connection for a qualifying chronic disability, including multiple undiagnosed illnesses.  

6.  Entitlement to service connection for a skin condition, including statis dermatitis, to include as secondary to service-connected postphlebitic syndrome, chronic DVT, and pulmonary embolus/pulmonary infarction.  

7.  Entitlement to service connection for chronic bronchitis.  

8.  Entitlement to an effective date prior to July 31, 2013, for the grant of service connection for IBS.  

9.  Entitlement to an effective date prior to July 31, 2013, for the grant of service connection for chronic fatigue syndrome (CFS).  

10.  Entitlement to an increased disability rating in excess of 20 percent for CFS.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenn W. Webb, One-Time Attorney Representative


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 1984 and from January 1991 to July 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from multiple decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The pertinent procedural history begins with an April 2005 RO decision which denied entitlement to service connection for sinusitis, a gastrointestinal condition, pulmonary embolus/pulmonary infarction, and multiple undiagnosed illnesses.  Thereafter, a January 2008 RO decision first denied entitlement to service connection for PTSD.  A subsequent February 2012 RO decision reopened and denied the claim for PTSD, and a September 2013 RO decision continued the previous denial.  A January 2014 RO decision granted service connection for IBS (as 30 percent disabling) and CFS (as 20 percent disabling), effective July 31, 2013.  Finally, a July 2014 RO decision denied a claim of entitlement to TDIU.  

The Board notes that the Veteran's May 2014 Notice of Disagreement (NOD) regarding his PTSD claim was submitted following the September 2013 RO decision that continued to deny the claim.  However, as discussed below, following the prior February 2012 RO decision which reopened and denied his claim for PTSD, the Veteran submitted new and material evidence within the one year appeal period; thus, the February 2012 RO decision did not become final and remained pending.  38 C.F.R. § 3.156(b) (2014).  As such, the February 2012 RO decision has been identified as the RO decision currently on appeal with regard to his PTSD claim.  

Additionally, it appears that the RO has not yet issued a Statement of the Case (SOC) addressing the Veteran's PTSD claim.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand the issue to the RO for issuance of an SOC, "unless the disagreement is resolved by a grant of the benefits sought on appeal, or the NOD is withdrawn by the claimant" or his representative.  38 C.F.R. § 19.26 (2014) (emphasis added); Manlincon v. West, 12 Vet. App. 238 (1999).  As the Board's decision herein is fully favorable to the Veteran regarding the issue of entitlement to service connection for PTSD, a remand for issuance of an SOC is not required.  See 38 C.F.R. 19.26.  

During the pendency of the appeal, a June 2009 RO decision granted entitlement to service connection for sinusitis  and assigned a 30 percent disability rating, effective July 12, 2004.  Thereafter, the Veteran submitted a timely NOD seeking an increased 50 percent disability rating.  A subsequent April 2013 RO decision increased the assigned disability rating for the Veteran's sinusitis from 30 percent to 50 percent, effective July 12, 2004.  The Veteran was advised that the newly assigned 50 percent disability rating was the maximum rating available under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6514 (2014) and that as such, it was considered a full grant of benefits sought.  The Board also notes that the Veteran has not continued to express disagreement with the assigned disability rating or the effective date for his service-connected sinusitis.  As such, the Board finds that the award of a 50 percent disability rating for sinusitis, the maximum allowable under the schedular criteria, is a full grant of benefits sought on appeal and the issue of entitlement to an increased disability rating for sinusitis is no longer before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the maximum benefit available under law, unless he expressly indicates otherwise).  

The Board has characterized the issues on appeal, listed on the cover page, to conform to the evidence of record and the decision issued herein.  

In March 2007, the Veteran testified before a Decision Review Officer (DRO) during a personal hearing held at the RO regarding his claims of entitlement to service connection for pulmonary embolus/pulmonary infarction, a gastrointestinal condition, multiple undiagnosed illnesses, and PTSD.  Subsequently, he testified at an additional DRO personal hearing in March 2013.  Most recently, he testified at a September 2014 videoconference hearing before the Board.  Transcripts of each hearing have been associated with the claims file.  

The issue of entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person, or on account of housebound status, has been raised by the record.  Specifically, the Veteran's representative submitted a September 2014 letter requesting housekeeping assistance, and the Veteran testified at the September 2014 Board hearing regarding his need for such assistance.  The issue of entitlement to special monthly compensation benefits has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A January 2008 RO decision denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of that decision or submit new and material evidence within the one year appeal period.  

2.  Evidence received since the January 2008 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in favor of the Veteran, his claimed in-service stressor is related to his in-service fear of hostile military activity, consistent with the circumstances of his military service, and the stressor is adequate to support a diagnosis of PTSD.  

4.  Resolving reasonable doubt in favor of the Veteran, his chronic deep vein thrombosis (DVT), postphlebitic syndrome, and pulmonary embolus/ pulmonary infarction are etiologically related to active service.  

5.  Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a February 2014 statement advising that the Veteran did not intend to continue his appeal regarding the issue of entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis.  

6.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

7.  Service connection for multiple undiagnosed illnesses is not warranted on a presumptive basis, as the Veteran's claimed conditions have been attributed to known clinical diagnoses.  

8.  The Veteran is diagnosed with statis dermatitis of the left lower extremity, due to chronic venous insufficiency and chronic DVT.  

9.  The Veteran is diagnosed with chronic bronchitis, with symptoms beginning during and continuing since service.  

10.  The Veteran began experiencing gastrointestinal symptoms in the years following active service, and a 1997 colonoscopy report documents a finding of nonspecific colitis approximately seven years prior to his July 2004 claim of entitlement to service connection for a gastrointestinal disorder.  

11.  Resolving reasonable doubt in favor of the Veteran, his earliest diagnosis of CFS was on November 6, 2006, as documented within VA treatment records.  

12.  Resolving reasonable doubt in favor of the Veteran, his CFS has restricted his routine daily activity level to less than 50 percent of his pre-illness level from November 6, 2006.  


CONCLUSIONS OF LAW

1.  The January 2008 RO decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for PTSD has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  

4.  The criteria for service connection for chronic deep vein thrombosis (DVT), postphlebitic syndrome, and pulmonary embolus/ pulmonary infarction have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  

5.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

6.  The criteria for service connection for multiple undiagnosed illnesses have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).  

7.  The criteria for service connection for a skin condition, including statis dermatitis, to include as secondary to service-connected postphlebitic syndrome, chronic DVT, and pulmonary embolus/pulmonary infarction, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2014).  

8.  The criteria for service connection for chronic bronchitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  

9.  The criteria for an effective date of July 12, 2004, but no earlier, for the grant of service connection for IBS have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).  

10.  The criteria for an effective date of November 6, 2006, but no earlier, for the grant of service connection for CFS have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).  

11.  The criteria for an increased disability rating of 60 percent for CFS have been met since November 6, 2006.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b; Diagnostic Code (DC) 6354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Proper notice regarding the Veteran's claims of entitlement to service connection for sinusitis, pulmonary embolus/pulmonary infarction, and undiagnosed illnesses was provided in August 2004.  The RO provided proper notice regarding his initial claim of entitlement to service connection for PTSD in February 2007; thereafter, the RO provided proper notice concerning his claim to reopen in August 2011.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also provided with specific notice regarding how disability ratings and effective dates are assigned in a February 2007 notice letter.  Moreover, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements have been obtained and associated with the claims file.  

Relevant VA examinations and/or opinions were obtained in September 2011, November 2011, February 2012, July 2013, and August 2013 which addressed the claimed disabilities on appeal.  The examination reports and medical opinions are adequate because each examination was performed by a medical professional based on review of claims file and the Veteran's medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, any inadequacies in VA examinations concerning the Veteran's claims of service connection for PTSD and pulmonary embolus/pulmonary infarction are harmless as the Board herein fully grants the Veteran's claims.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, as noted above, in July 2011, the Veteran was afforded personal hearings before a DRO in March 2007 and March 2013.  Most recently, he testified at a September 2014 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  During these hearings, the DROs and undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing officers complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - PTSD  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for PTSD was first denied in a January 2008 RO decision which determined there was no evidence of a confirmed in-service stressor.  Thereafter, the January 2008 RO decision became final when the Veteran failed to perfect an appeal by submitting a timely NOD and VA Form 9 substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  Evidence added to the record since the prior final January 2008 decision includes the Veteran's lay statements, buddy statements, and VA PTSD examinations conducted in September 2011, November 2011, February 2012, and August 2013.  Additionally, effective July 2010, VA its regulations regarding PTSD, specifically 38 C.F.R. § 3.304(f)(3), which reduced the evidentiary burden of establishing an in-service stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Given this, the RO examined the evidence of record and conceded exposure to an in-service stressor in its February 2012 decision.  

This evidence is new and material as it was not of record at the time of the January 2008 RO decision and it relates to a material element of the claim, specifically, whether there is a current diagnosis of PTSD and a verifiable in-service stressor.  Because the information submitted since the last final decision constitutes new and material evidence which, when taken together with other evidence of record, raises a reasonably possibility of substantiating the claim, the claim of entitlement to service connection for PTSD, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, as discussed further below, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.A.  Service Connection - PTSD

As discussed above, the Board has determined that the Veteran's claim of entitlement to service connection for PTSD should be reopened; therefore, the Board will now consider the merits of the Veteran's claim.  

In particular, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.125(a) (2013).  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  38 C.F.R. § 3.304(f)(3), revised in July 2010, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The Veteran first claimed entitlement to service connection for PTSD in October 2006.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of PTSD or another psychiatric disorder.  Physical examinations at service entrance and discharge document normal clinical psychiatric evaluations, and the Veteran did not endorse any mental health problems within concurrent reports of medical history.  

Following his PTSD claim in October 2006, the Veteran was first afforded a VA psychiatric examination in September 2007.  The examiner documented Axis I diagnoses of dysthymia and PTSD, with the specific symptoms attributable to PTSD identified as re-experiencing military trauma through recollections and nightmares, some avoidance of social situations, irritability, sleep problems, and concentration problems.  A GAF score of 65 was assigned based upon his mild symptoms of PTSD.  

As noted above, the RO denied the Veteran's PTSD claim in January 2008.  Following the submission of new and material evidence, the claim was reopened and again denied in February 2012.  

VA treatment records beginning in February 2008 document diagnoses including PTSD and depressive disorder.  Additional psychiatric treatment notes from November 2011 and February 2012 document an Axis I diagnosis of PTSD with related treatment.  

The Veteran was afforded a VA PTSD examination in September 2011.  The examiner found that he met the criteria of an in-service stressor, but that he did not meet the overall diagnostic criteria for PTSD.  Instead, the examiner diagnosed a mood disorder due to general medical conditions and generalized anxiety disorder.  

The same VA examiner provided an additional PTSD examination in November 2011 that added a diagnosis of personality disorder and continued to find that the Veteran did not meet the criteria for a diagnosis of PTSD.  

An addendum opinion was obtained from another VA examiner in February 2012; she opined that it was clear from the September 2011 and November 2011 VA examination reports that the Veteran did not have PTSD.  

Following the February 2012 RO denial, the Veteran submitted new and material evidence in August 2012.  This evidence consisted of two letters from his treating VA mental health practitioners confirming a diagnosis of PTSD due to his military service; as noted above, such evidence prevented the February 2012 RO decision from becoming final.  See 38 C.F.R. § 3.156(b).  In particular, an April 2011 letter from a licensed clinical social worker (LCSW) at the Veteran's treating VA outpatient clinic documented that the Veteran had been diagnosed by the clinic psychiatrist and was being treated for PTSD due to his military service in the Gulf War.  Also noted was a concurrent diagnosis of depressive disorder.  The second letter, dated in June 2012 and signed by the same LCSW, the VA clinical psychiatrist, and a VA medical doctor, notes that the Veteran continued to receive treatment for his diagnoses of PTSD and major depressive disorder (MDD).  They opined that the Veteran's PTSD, with a GAF score of 42, rendered him unemployable.  

A March 2013 supplemental letter signed by the same three treating VA mental health practitioners confirms that the stressors experienced by the Veteran, as reported to them by the Veteran, are adequate to support their diagnosis of PTSD (meeting the diagnostic criteria) and that his symptoms of PTSD are directly related to those claimed stressors.  

The most recent VA PTSD examination in August 2013 again documents the examiner's opinion that the Veteran did not meet the diagnostic criteria for PTSD; rather, he diagnosed dysthymic disorder and adjustment disorder with chronic anxious mood, which he felt to be a correction of the diagnosis from the previous VA examination of mood disorder and generalized anxiety disorder (considered "sub-threshold PTSD").  

The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  Additionally, the courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Although the Board is not required to accord any additional weight to the opinion of a treating physician, it is also not free to ignore the opinion of a treating physician.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Id.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has, therefore, considered the conflicting opinions of the various VA examiners and the Veteran's treating VA mental health practitioners, discussed above, and affords the most probative value to the opinions of the Veteran's treating VA mental health practitioners as contained in their April 2011, June 2012, and March 2013 letters.  These opinions are highly probative evidence that weighs in favor of the Veteran's claim.  The treating mental health practitioners, including a VA clinical psychiatrist, based the diagnosis of PTSD and positive nexus opinion on their treatment of the Veteran over a number of years, the Veteran's presenting symptomatology, and the opinion is supported by an adequate rationale that related the Veteran's condition to traumatic experiences during service.  

The September 2011, November 2011, February 2012, and August 2013 VA examinations and opinions, while based upon a very thorough review of the claims file, are of less probative value.  Notably, none of these negative opinions appeared to consider the positive September 2007 VA examination which diagnosed the Veteran with PTSD symptoms due to military trauma.  They are, therefore, limited in their probative value as to the claimed PTSD condition.  Moreover, while none of the negative VA opinions diagnosed PTSD, the Board notes that the requirement of a current disability with respect to service connection claims is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, the September 2007 VA examination and subsequent VA treatment records clearly document a diagnosis of PTSD.  

In sum, the Veteran has been diagnosed with a current diagnosis of PTSD by an appropriate mental health professional, he has satisfactorily established an in-service stressor by his consistent and credible lay testimony, and his PTSD has been related to the in-service stressor by qualified mental health practitioners.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and that service connection is warranted for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.B.  Service Connection - Chronic DVT, Postphlebitic Syndrome, Pulmonary Embolus/Pulmonary Infarction

The Veteran claims entitlement to service connection for chronic DVT, postphlebitic syndrome, and pulmonary embolus/pulmonary infarction.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of chronic DVT, postphlebitic syndrome, or pulmonary embolus/pulmonary infarction.  Physical examinations at service entrance and discharge document normal clinical evaluations of the lungs and extremities, and the Veteran did not endorse any related problems within concurrent reports of medical history.  

Private treatment records document that the Veteran was seen in May 1993 with complaints of lower back pain following a basketball injury.  He was subsequently seen in November 1993 with intermittent flare ups of thoracic pain.  In March 1994, he presented with dyspnea and pleuritic chest pain and was referred for pulmonary angiography given a high clinical index of suspicion of pulmonary embolus; however, an angiogram at that time revealed no evidence of pulmonary embolus.  May 1994 it was recommended that he follow up with a VA hospital regarding his unexplained muscle pains.  In September 1994, it was suggested that he follow up with his internist to rule out a pleurisy-type problem.  In November 1995, he complained of pain in the left leg and in December 1995, the Veteran was diagnosed with a pulmonary embolus, confirmed by angiogram.  A February 1997 consultation reviewed his history of pulmonary infarction secondary to pulmonary embolus, which the provider noted "seems to have started in the legs" and was "probably present at our 11/95 visit."  He further noted that chest pain and upper back pain noted previously in 1992 could have been due to an underlying undiagnosed process such as pulmonary infarction or pulmonary embolus and could have been due to exposure to toxins while in Desert Storm, although the physician deferred to "more authoritative figures."  He also noted the Veteran was on chronic Coumadin therapy to provide any re-thrombosis.  

A subsequent March 2006 letter from the same treating physician again noted the Veteran's symptoms of chest and back pain beginning in 1992 and the presence of a pulmonary embolus beginning in the lower extremities present in November 1995.  He stated that it was "difficult to say, but this could be secondary to exposure to toxins while in Desert Storm or another process."  He noted the Veteran's chronic Coumadin therapy and residual symptoms secondary to his history of deep vein thrombosis (DVT), from which the Veteran never fully recovered.  

An undated report from a pulmonary physician confirms the Veteran's pulmonary embolus with pulmonary infarction in November 1995 and that he probably had pulmonary emboli in previous years that were not diagnosed.  In an October 2010 letter, the same physician opined that, although the first diagnosis of the Veteran's pulmonary emboli was in December 1995, pulmonary emboli or poor circulation were more likely than not also the cause of many of his earlier symptoms, including persistent back pain noted in September 1992 and increasing shortness of breath and cough in 1994.  He also stated that the Veteran's exposure to dust, sand, toxins, and chemicals in the Gulf War was the cause of various medical conditions, including his chronic DVT and pulmonary emboli.  

VA treatment records confirm the Veteran's ongoing treatment with Coumadin for DVT with prior pulmonary embolus.  

A VA vascular examination in July 2013 documents diagnoses of chronic venous embolism and thrombosis, and postphlebitic syndrome.  Pertinent symptoms included aching and fatigue in the legs after prolonged standing or walking; persistent statis, pigmentation, or eczema; persistent edema; persistent subcutaneous induration; and recurrent pulmonary emboli.  The condition resulting in the Veteran's inability to walk for prolonged distances over a quarter of a mile.  

A subsequent October 2013 addendum opinion in from the July 2013 VA examiner reported that the etiology of the Veteran's postphlebitic syndrome is the previous episode of acute DVT.  

SSA records document that the Veteran has been determined to be disabled from August 1995 due to DVT and chronic bronchitis.  

The Veteran submitted an October 2010 buddy statement in which a fellow veteran reported working with the Veteran in heavy smoke, soot, smog, and oil.  He further reported that the Veteran would constantly complain about having trouble breathing and there were times when he would spit up blood.  

The Veteran has also reported that his left leg and ankle become swollen and discolored and prevent him from driving at times.  

The medical evidence is clear that the Veteran has been diagnosed chronic DVT, postphlebitic syndrome, and pulmonary embolus.  The medical evidence is conflicting as to whether or not such diagnoses are related to the Veteran's active service; however, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise.  In particular, the Board acknowledges the October 2010 private medical opinion that the Veteran's exposure to dust, sand, toxins, and chemicals in the Gulf War was the cause of his chronic DVT and pulmonary emboli.  

As such, the Board finds that service connection is warranted for the Veteran's chronic DVT, postphlebitic syndrome, and pulmonary embolus/pulmonary infarction.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.C.  Service Connection - Gastrointestinal Condition

Regarding the Veteran's claim of entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis, the Board notes that it has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.202 (2014).  A Substantive Appeal to the Board is initiated by a timely NOD and completed by a substantive appeal after an SOC is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2014).  An appeal may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2014).  

The Veteran's representative submitted a February 2014 written statement indicating that the Veteran did not intend to continue his appeal regarding the issue of entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis.  This statement was confirmed and reiterated by the Veteran's representative during the September 2014 Board videoconference hearing.  As the Veteran has withdrawn his appeal regarding entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board has no further jurisdiction in this matter, and the claim is dismissed.  


III.D.  Service Connection - Qualifying Chronic Disability

Initially, the Board acknowledges the submissions of the Veteran's attorney, including March 21, 2013 submission prior to a DRO hearing, which allege clear and unmistakable error in the denial of the Veteran's claim of entitlement to service connection for a qualifying chronic disability, including multiple undiagnosed illnesses.  According to VA regulation, "[p]revious determinations which are final and binding . . . will be accepted as correct in the absence of clear and unmistakable error", or CUE.  See 38 C.F.R. § 3.105(a) (2014).  If a prior final decision is found to contain CUE, it must be reversed or revised.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).  

In the present case, the Board has determined that the Veteran's claim of entitlement to service connection for a qualifying chronic disability, including multiple undiagnosed illnesses, has remained pending since the July 2004 RO denial, which the Veteran properly appealed to the Board.  Therefore, the July 2004 RO decision is not final and binding, and there is no legal basis upon which base a CUE motion with respect to that decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

As noted above, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2013).  

The Veteran initially claimed entitlement to service connection for multiple undiagnosed illnesses in July 2004.  An August 2004 notice letter requested that the Veteran specify which disability he was claiming in relation to his Gulf War exposure; he was also provided with a detailed guide about submitting evidence for claims about Gulf War undiagnosed illnesses to assist him in supporting his claim.  

The Veteran's July 2006 statement clarified that he was seeking  service connection for multiple undiagnosed illnesses, including recurrent bronchitis, chronic DVT, obstructive sleep apnea (OSA), depression and anxiety, and neuralgia of the infraorbital nerve.  

Within his October 2006 DRO hearing request, the Veteran also specified claims for chronic fatigue and a skin rash of the lower left leg.  

The Veteran was afforded a VA Gulf War general medical examination in July 2013.  Notably, the examiner diagnosed the following conditions for which no etiology was established:  postphlebitic syndrome, IBS, and CFS.  As noted herein, the Veteran is already service-connected for IBS and CFS, and the Board has herein granted service connection for chronic DVT, postphlebitic syndrome, and pulmonary embolus/pulmonary infarction; therefore, no further discussed is warranted regarding these particular conditions.  

Additionally, to the extent that the Veteran claims entitlement to service connection for recurrent bronchitis, OSA, depression and anxiety, neuralgia of the infraorbital nerve, and a skin rash of the lower left leg on the theory of undiagnosed illness, such claims are not warranted on a presumptive basis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  Notably, the claimed conditions are based upon known clinical diagnoses, and service connection for an undiagnosed illness cannot be granted for a known disease entity.  Id.  

However, as service connection may still be established on a direct basis, the Board will proceed to consider the Veteran's claimed conditions.  See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 1039.  

The Veteran's representative submitted a detailed March 2013 statement which reviews his symptoms as correlated to those specified in 38 C.F.R. § 3.317(b), specifically:  fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  38 C.F.R. § 3.317(b) (2014).  These symptoms were also testified to during the September 2014 Board hearing.  For clarity, the Board will analyze them separately below.  



III.D.1.  Fatigue

As noted above, the Veteran has already been service-connected for chronic fatigue syndrome.  As such, further consideration regarding his claims of fatigue are unnecessary, as a grant of service connection for manifestations of fatigue for another disability separate from CFS would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2014).  


III.D.2.  Skin

The Veteran testified at the March 2007 DRO hearing and the September 2014 Board hearing that he had a skin problem related to his chronic DVT wherein his left leg would swell, causing cracking of the skin and periodic staph infections.  

The September 2007 psychiatric examination also notes an Axis III diagnosis of cellulitis related to the Veteran's lower extremity and thrombophlebitis.  

The Veteran was afforded an August 2013 VA skin diseases examination wherein the examiner diagnosed him with statis dermatitis which affected 5 to 20 percent of his total body area and none of his exposed areas.  The examiner opined that the Veteran's skin condition had a clear and specific etiology and diagnosis; moreover, he stated that it was not due to military service but was caused by chronic venous insufficiency of the lower extremity veins.  

The Veteran is competent to identify observable symptoms involving the skin of his left leg.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board has also acknowledged and considered the Veteran's October 2007 statement regarding his left leg being inflamed and swollen.  Likewise, the September 2006 buddy statement reporting that the Veteran's left leg is swollen, red, and cracking, is also competent lay evidence.  

In sum, having considered the competent evidence of record, although the August 2013 VA examiner reported that the Veteran's skin condition was not due to military service; given the Board's grant of service connection herein for postphlebitic syndrome, chronic DVT, and pulmonary embolus/pulmonary infarction, the Board finds that the evidence is sufficient to warrant a grant of service connection for a skin condition, including statis dermatitis, as secondary to service-connected postphlebitic syndrome, chronic DVT, and pulmonary embolus/pulmonary infarction.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.310; Gilbert, supra.  


III.D.3.  Headache  

The Veteran testified during the September 2014 Board hearing that his claim of headaches referred to the pain coming from his right infraorbital nerve.  He differentiated such headaches from headaches resulting from stress, for example, which he denied.  He further testified that the pain in his head resulted from facial pain due to his service-connected sinusitis, which has already been included in that separate award of service connection.  To the extent the Veteran has, therefore, limited his claim of headaches to those resulting from his service-connected sinusitis condition, the Board agrees that to award additional compensation for headaches resulting from facial pain due to sinusitis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  


III.D.4.  Muscle pain

The Veteran testified at the September 2014 Board hearing that his muscle pain was a result of his chronic DVT.  The Board, therefore, finds that such complaints are contemplated within the award herein of service connection for chronic deep vein thrombosis (DVT), postphlebitic syndrome, and pulmonary embolus/ pulmonary infarction, and no further discussion is warranted.  



III.D.5.  Joint Pain

At the September 2014 Board hearing, the Veteran testified that he was not independently claiming a joint pain disability; therefore, the Board will forego any further discussion.  


III.D.6.  Neurological 

The Veteran testified that his claimed neurological symptomatology referred to his claimed neuralgia of the infraorbital nerve.  

A March 1997 letter from a private physician documents and summarizes the Veteran's previous September 1993 diagnosis of neuralgia of the infraorbital nerve and subsequent facial pain and nasal drainage reported by the Veteran.  

The Board finds that to the extent such symptoms are related to the Veteran's existing service-connected sinusitis condition, an additional award of service connection for neurological symptomatology would constitute impermissible pyramiding, and thus, is not warranted.  See 38 C.F.R. § 4.14.  


III.D.7.  Neuropsychological

The Veteran testified at the September 2014 Board hearing that his neuropsychological symptoms consisted of PTSD, major depressive disorder, and generalized depression and anxiety.  

The September 2007 VA psychiatric examination diagnosed the Veteran with dysthymia and PTSD.  As the Board has herein granted the Veteran's claim of entitlement to service connection for PTSD, no further discussion is warranted here.  

The Veteran's service treatment records are absent for complaints, treatment, or diagnosis of major depressive disorder, or generalized depression and anxiety.  

Regarding the September 2007 diagnosis of dysthymia, the Board notes that dysthymia is also referred to as dysthymic disorder, which is characterized by symptoms of mild depression.  See Dorland's Illustrated Medical Dictionary 582 (32d ed. 2012).  The September 2007 VA examiner found that the Veteran's depressed mood was attributable to his physical problems, family issues, including the recent death of his mother, and financial problems.  

The Board finds that, in light of the above evidence, service connection for the claimed symptoms of major depressive disorder, and generalized depression and anxiety is not warranted.  The Veteran is not competent to diagnose complex psychological conditions as due to his active service, and to the extent the September 2007 VA examiner diagnosed dysthymia, is was attributed to various causes rather than the Veteran's active service, specifically.  


III.D.8.  Respiratory

The September 2007 psychiatric examination also notes a medical history including recurrent bronchitis.  

The Veteran's service treatment records are absent for complaints, treatment, or diagnosis of bronchitis.  

A June 2008 letter from a private physician documents the Veteran's diagnosis of chronic bronchitis, in addition to other ailments.  The physician opined that, given the lack of other causes in a previously healthy young man, it is highly likely that his respiratory complaints were caused by inhalation of noxious fumes.  He also stated that the severity of the Veteran's illnesses was unusual in a man of his young age.  

A July 2013 VA respiratory disorders examination likewise resulted in a diagnosis of chronic bronchitis since 1993.  The Veteran reported a chronic, productive cough since about 1992, which continued to be present on most days, with mild dyspnea upon exertion.  His diagnosed bronchitis did not require inhaled medication or oral bronchodilators for treatment.  However, no etiological opinion was provided within the July 2013 VA examination report.  

SSA records document that the Veteran has been determined to be disabled from August 1995 due to DVT and chronic bronchitis

The Veteran has also provided his own lay statement and buddy statements documenting his coughing during and since service.  

Given the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that he had been diagnosed with chronic bronchitis, with symptoms beginning during and continuing since service.  Moreover, a private physician has provided an etiological opinion in favor of service connection for chronic bronchitis.  In the absence of competing medical evidence, and giving the Veteran the benefit of the doubt, the Board finds that service connection for chronic bronchitis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.D.9.  Sleep Disturbances

The Veteran also testified that he was seeking service connection for symptoms of sleep disturbance.  As noted herein, private treatment records from February 1997 document the Veteran's complaints of fatigue, insomnia, and unrefreshing sleep.  After a sleep study, the Veteran was found to have mild REM-stage OSA, without complications or daytime somnolence.  

A July 2013 VA sleep disorders examination confirms the Veteran's diagnosis of OSA since 1997, with current symptoms of persistent daytime hypersomnolence and fatigue which affect his ability to work.  

At the September 2014 Board hearing, he testified that he has trouble falling asleep and staying asleep, and continues to experience fatigue.  

After consideration of the evidence within the whole record, the Board finds that service connection is not warranted for the Veteran's diagnosed OSA.  To the extent the Veteran's statements attribute a nexus between his diagnosed OSA and his active service, the Board finds that, as a layperson, he is not competent to provide an etiological opinion regarding a complex condition such as sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the record reflects that the Veteran was first diagnosed with OSA in 1997, several years removed from his discharge from active service.  Therefore, the preponderance of the evidence weighs against a claim of service connection for OSA, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.D.10.  Gastrointestinal

As noted above, the Veteran has previously been granted service connection for IBS.  Moreover, he has withdrawn his appeal regarding entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis.  Therefore, no further discussion of gastrointestinal symptomatology is warranted.  


III.D.11.  Cardiovascular

The Veteran testified in September 2014 that his cardiovascular symptoms referred to his diagnosis of DVT.  Given the Board's grant of service connection herein for the Veteran's chronic DVT, postphlebitic syndrome, and pulmonary embolus/ pulmonary infarction, no further discussion is warranted.  


III.D.12.  Abnormal Weight Loss

Finally, the Veteran testified that he has experience increases and decreases in his weight in the years since service.  Private treatment records document instances of weight loss, attributable to the Veteran's gastrointestinal conditions.  As noted above, the Veteran has withdrawn his claim of entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis; therefore, no further discussion is warranted regarding a gastrointestinal disability.  Moreover, as the Veteran is previously service-connected for IBS, any additional award based upon weight loss as a symptom of IBS would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  


IV.  Earlier Effective Dates

The Veteran has also claimed entitlement to an effective date prior to July 31, 2013, for the grant of service connection for irritable bowel syndrome (IBS) and chronic fatigue syndrome (CFS).  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  

With respect to direct service connection, the effective date is the day following separation from active service if the claim is received within one year thereafter; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  



IV.A.  Earlier Effective Date - IBS  

The Veteran seeks an effective date earlier than July 31, 2013 for the grant of service connection for IBS.  The thrust of the Veteran's argument is that his IBS condition existed much earlier than July 2013 and the effective date should be the date of his initial claim for a gastrointestinal condition on July 12, 2004.  

The Board has carefully reviewed the Veteran's claims file but can find no indication that there was a pending claim for service connection for CFS prior to July 12, 2004.  The Veteran has not pointed to any communication to VA prior to that date which could serve as an application for service connection.  

Having determined that the Veteran's claim was filed on July 12, 2004, the Board must now determine when entitlement to service connection for IBS arose.  As noted above, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of IBS or a gastrointestinal disorder.  Physical examinations at service entrance and discharge document normal clinical evaluation of the gastrointestinal system, and the Veteran did not endorse any related problems within concurrent reports of medical history.  

Private treatment records document post-service treatment for related symptoms.  A March 1997 letter from a private physician documents that the Veteran began to develop diarrhea in 1994.  Thereafter, his diarrhea continued to worsen.  He was referred for a gastroenterology consultation due to worsening diarrhea and vomiting, and an esophageal ulcer was found.  

A 1997 colonoscopy report, which documents the Veteran's chronic diarrhea, weight loss of over twenty pounds, and protracted lower gastrointestinal tract symptoms, resulted in a finding of nonspecific colitis.  

Additional private treatment records document reports of diarrhea in May 1996, and chronic diarrhea in May 1997, followed by a colonoscopy.  Reports of chronic diarrhea continued, with further notations occurring in 2000 and 2003.  An October 2010 letter from a private physician notes the Veteran's persistent gastrointestinal symptoms of diarrhea and cramps.  The physician opined that the Veteran's exposure to dust, sand, toxins, and chemicals in the Gulf War caused his colitis.  

The Veteran testified at the March 2007 DRO hearing that he first noticed his gastrointestinal symptoms in early 1991, while he was still on active service.  He reported taking antibiotics for it, but that the condition progressed to where it got worse and he was diagnosed with an ulcer and later, colitis.  

VA treatment records from November 2006 document the Veteran's medical history, including colitis and a gastrointestinal condition, or irritable bowel syndrome.  

The Veteran was scheduled for a VA internal medicine examination in September 2007, but he failed to report as scheduled.  However, a VA psychiatric examination conducted that same month contains the Veteran's report of gastrointestinal problems requiring treatment with medication and the examiner documented an Axis III diagnosis of irritable colon.  

A VA General Medical Examination in November 2011 did not result in any findings or diagnosis of IBS or a gastrointestinal condition.  

Most recently, the Veteran was afforded a VA examination for gastrointestinal conditions in July 2013.  The examiner diagnosed irritable bowel syndrome, and noted the date of diagnosis as February 6, 2013.  The Board notes that a February 6, 2013 VA treatment note documents the Veteran was prescribed medication for irritable bowel syndrome at that time.  At the examination, the Veteran reported a history of chronic diarrhea, abdominal cramps, and weight loss beginning in 1991.  

Having considered the evidence discussed above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence shows that the Veteran began experiencing gastrointestinal symptoms in the years following active service, before he submitted his July 2004 claim of entitlement to service connection for a gastrointestinal disorder.  Thus, the date entitlement arose is prior to the date of receipt of the Veteran's related claim.  

Given the above evidence, the Board finds that the Veteran's claim of entitlement to an effective date earlier than July 31, 2013 for the grant of service connection for IBS is granted; he is entitled to an effective date of July 12, 2004 for the grant of service connection for IBS, but no earlier.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.400(b); Gilbert, supra.  


IV.B.  Earlier Effective Date - CFS  

The Veteran seeks an effective date earlier than July 31, 2013 for the grant of service connection for CFS.  The thrust of the Veteran's argument is that his CFS condition, one of the cluster of symptoms constituting a qualifying chronic disability, existed much earlier than July 2013 and the effective date should be the date of his initial claim for a qualifying chronic disability on July 12, 2004.  

The Board has carefully reviewed the Veteran's claims file but can find no indication that there was a pending claim for service connection for CFS prior to July 12, 2004.  The Veteran has not pointed to any communication to VA prior to that date which could serve as an application for service connection.  

Having determined that the Veteran's claim was filed on July 12, 2004, the Board must now determine when entitlement to service connection for IBS arose.  As noted above, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of CFS.  Physical examinations at service entrance and discharge document normal clinical evaluations, and the Veteran did not endorse any related problems within concurrent reports of medical history.  

Private treatment records contain a February 1997 sleep study to evaluate the Veteran's reports of fatigue, insomnia, and unrefreshing sleep.  The Veteran was found to have mild REM-stage OSA, without complications or daytime somnolence.  

VA treatment records contain a November 2006 medical history which includes a diagnosis of CFS.  A subsequent September 2007 VA psychiatric examination also contains relevant findings.  Upon examination, the Veteran reported trouble sleeping, decreased concentration, and low energy.  The examiner included an Axis III diagnosis of CFS and concluded that the Veterans reported low energy was more likely a result of his medical problems, including thrombophlebitis/cellulitis, chronic bronchitis/sinusitis, and CFS.  

The Veteran testified at the March 2007 DRO hearing that he was constantly tired and lacked the energy to do things.  He reported that he had previously seen someone about his chronic fatigue, but that he was not diagnosed with CFS.  

The Veteran was afforded a VA examination regarding CFS in July 2013.  The resulting examination report appears to be internally inconsistent, as it does not contain a diagnosis of CFS, but also lists the Veteran's applicable symptoms of CFS.  A subsequent October 2013 VA addendum opinion from the same examiner clarified that a diagnosis of CFS was not present prior to the July 2013 VA examination, but that such a diagnosis was warranted as of the July 2013 VA examination given the Veteran's symptomatology.  To the extent that this is inconsistent with the November 2006 and September 2007 diagnoses discussed above, the Board resolves reasonable doubt in favor of the Veteran and considers the earlier diagnoses.  

As noted above, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Having considered the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the earliest documented diagnosis of CFS occurs within VA treatment records, specifically the November 2006 medical history discussed above.  

The Board notes that neither the November 2006 or September 2007 diagnosis of CFS noted above conforms to the strict requirements of 38 C.F.R. § 4.88(a) (2014) on its face; however, the Board finds that the VA practitioners who noted such diagnoses are presumed to be competent to do so according to VA regulations.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  

As such, the Veteran's claim of entitlement to an effective date earlier than July 31, 2013 for the grant of service connection for CFS is granted; he is entitled to an effective date of November 6, 2006 for the grant of service connection for CFS, but no earlier.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.400(b); Gilbert, supra.  


V.  Increased Rating - CFS  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initial rating assigned, as here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected CFS is currently rated as 20 percent disabling from July 31, 2013 under DC 6354 of the schedule for rating infectious diseases, immune disorders, and nutritional deficiencies.  38 C.F.R. § 4.88b, DC 6354 (2014).  In this case, the Board has considered the applicability of alternate diagnostic codes, but it finds that DC 6354 is the most appropriate, because it pertains specifically to the disability at issue (CFS) and provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6354.  See id.  

VA regulation provides that a diagnosis of CFS, for VA purposes, requires the following:  new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and the exclusion, by history, physical examination, and laboratory test, of all other clinical conditions that may produce similar symptoms; and (3) three or more of the following:  (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.  

According to DC 6354, a 20 percent disability rating is warranted for CFS with symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b, DC 6354.  

A 40 percent disability rating is warranted for CFS with symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Id.  

A 60 percent disability rating is warranted for CFS with symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  Id.  

Finally, a maximum 100 percent disability rating is warranted for CFS with symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.  

A Note to DC 6354 indicates that CFS will be considered incapacitating only while it requires bed rest and treatment by a physician.  Id.  

As discussed above, the Board has already found that the Veteran is entitled to an earlier effective date for the grant of service connection for CFS from November 6, 2006, but no earlier.  Therefore, as to the Veteran's claim for an increased disability rating for CFS, the Board has considered the appropriate disability rating for CFS from November 6, 2006 to the present.  

After resolving all reasonable doubt in the Veteran's favor, the Board finds that a 60 percent disability rating is warranted for the entire period from November 6, 2006.  

As discussed above, VA treatment records contain a November 2006 medical history which includes a diagnosis of CFS.  Additionally, at a 2007 VA psychiatric examination, the Veteran reported trouble sleeping, decreased concentration, and low energy, after which the examiner included an Axis III diagnosis of CFS  

The Veteran has provided competent lay evidence, including at the March 2007 DRO hearing and the September 2015 Board hearing, of his constant fatigue, lack of energy, and inability to concentrate, to which he attributes his involvement in several traffic accidents over the past ten years.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Further, as explained above, although the July 2013 VA examination is internally inconsistent in that the examiner initially noted that there was no diagnosis of CFS, but then went on to discuss the Veteran's symptoms of CFS, the October 2013 addendum opinion confirms that the July 2013 examiner did in fact diagnose CFS at the July 2013 examination.  Most importantly, the July 2013 examiner found that the Veteran has suffered from chronic debilitating fatigue that limits his usual activity to less than 50 percent of his usual activities for several years.  Symptoms attributable to chronic fatigue syndrome included the following:  debilitating fatigue, low grade fever, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or more after exercise, and sleep disturbance.  The examiner also noted that the Veteran's physical activities were greatly restricted, but that the chronic fatigue syndrome did not result in any periods of incapacitation.  

Moreover, to the extent that the VA examiner's written comments regarding the Veteran's level of activity being restricted to less than 50 percent of his usual level are inconsistent with the box he checked on the July 2013 examination report, which specifies that the Veteran's activities were restricted by less than 25 percent of his pre-illness level, the Board resolves reasonable doubt in favor of the Veteran and finds that the examiner's written comments are a more accurate representation of his findings, and entitled to more probative weight than a mere check box on the examination report.  

Accordingly, resolving reasonable doubt in favor of the Veteran, and based on the competent and credible evidence which indicates that the Veteran's CFS has restricted his activity level to less than 50 percent of his usual level for several years, the Board concludes that an increased rating of 60 percent is warranted from November 6, 2006, when VA treatment records first document a diagnosis of CFS. 

The Board has also considered the Veteran's entitlement to a disability rating in excess of 60 percent from November 6, 2006; however, there is no indication that the Veteran's symptoms of CFS were so severe that his routine daily activities were almost completely restricted, or that they occasionally precluded self-care.  38 C.F.R. § 4.88b, DC 6354.  To the extent that the Veteran testified at a March 2013 DRO hearing regarding lack of personal appearance and hygiene, including going for up to a week in between showers and difficulty getting out of bed, the Board notes that such testimony was provided in the context of the Veteran's PTSD claim, and that such symptoms were attributed to his mental health condition.  

Accordingly, the Board finds that the symptomatology reported by the Veteran and reflected in the record is consistent with the 60 percent disability rating the Board is assigning effective November 6, 2006.  


VI.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, a case may be referred to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluation assigned for the Veteran's CFS is adequate in this case.  The diagnostic criteria, discussed in detail above, adequately describe the severity and symptomatology of the Veteran's service-connected CFS, including nearly constant debilitating fatigue, low grade fever, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or more after exercise, and sleep disturbance, without any periods of incapacitation, which restrict his routine daily activities to less than 50 percent of his pre-illness level.  Importantly, the functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, referral for extra-schedular consideration in this case is not warranted and the Board declines to remand the issue for referral to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.  

Service connection for chronic DVT, postphlebitic syndrome, and pulmonary embolus/pulmonary infarction is granted.  

The claim of entitlement to service connection for a gastrointestinal condition other than irritable bowel syndrome (IBS), to include colitis, is dismissed.  

Service connection for a qualifying chronic disability, including multiple undiagnosed illnesses, is denied.  

Service connection for a skin condition, including statis dermatitis, to include as secondary to service-connected postphlebitic syndrome, chronic DVT, and pulmonary embolus/pulmonary infarction, is granted.  

Service connection for chronic bronchitis is granted.  

Entitlement to an effective date of July 12, 2004, but no earlier, for the grant of service connection for IBS, is granted.  

Entitlement to an effective date of November 6, 2006, but no earlier, for the grant of service connection for CFS, is granted.  

An increased disability rating of 60 percent for CFS is granted from November 6, 2006.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

In light of the above decision, which grants service connection for PTSD; chronic DVT, postphlebitic syndrome, and pulmonary embolus/pulmonary infarction; a skin condition, including statis dermatitis; and chronic bronchitis; in addition to earlier effective dates for the grants of service connection for IBS and CFS, and finally, an increased disability rating for CFS, the Board finds that a remand is necessary in order for the AOJ to implement the above decision prior to adjudication of the Veteran's TDIU claim on appeal, as the Board's decision herein may impact outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the Board's decision above must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As such, after the AOJ implements the Board's decision herein, any additional development that is indicated, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim, should be accomplished.  In this regard, the AOJ should associate with the Veteran's claims file all evidence relevant to the evaluation of the Veteran's service-connected disabilities and their impact on his employability.  

After all necessary development has been accomplished, the AOJ should readjudicate the Veteran's TDIU claim based on consideration of all of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's grant of service connection for PTSD and pulmonary embolus/pulmonary infarction, in addition to the grant of earlier effective dates for the grant of service connection for IBS and CFS, and finally, the increased disability rating for CFS.
 
2.  Thereafter, conduct any additional development indicated, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim.  In this regard, the AOJ should associate with the Veteran's claims file all evidence relevant to the evaluation of the Veteran's service-connected disabilities and their impact on his employability.  

3.  After the above development, readjudicate the Veteran's TDIU claim based on the entirety of the evidence, to include consideration of all of his service-connected disabilities.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given an appropriate period of time to respond before the matter is returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


